DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Brandon G. Braun (Reg. No. 69,611), on 08/19/2021.

The application has been amended as follows: 
In claim 13, line 1, “The household cooking appliance of claim 12” has been deleted and replaced by -- The household cooking appliance of claim 11 --.





Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 (1) “a condensate strip arranged between the door profiles and configured to divert liquid condensed on the inner pane” (Claim 11) and “a condensate strip being arranged between the door profiles and along a lower edge of the door and configured to divert liquid condensed on the inner pane” (Claim 21).
(2) “an interface configured to detachably connect the condensate strip to the door profiles” (Claim 11 and Claim 21)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a condensate strip” (claim 11 at lines 4-5 and claim 21 at line 5) is interpreted as “the condensate strip 23 comprises, as shown in figs.5-6, a base section 35, which is channel-shaped in cross-section. A fastening section 36 which can extend across an entire width of the door is molded on the base section 35.  Fig.6 further shows the condensate strip 23 having the base section 35 and the fastening section 36 in the assembled state with respect to a schematic partial sectional view, the base section 35 extends from left end and right end in a substantially horizontal direction with respect 
(2) “an interface” (Claim 11 at line 6 and Claim 21 at line 7) is interpreted as “Fig.6 shows in the assembled state with respect to a schematic partial sectional view, the interface 29 having a counter contact section 30 and a receiving section 31, the counter contact section 30 is spaced apart from the receiving section 31 without contacting the counter contact section 30, the counter contact section 30 is arranged in a vertical direction with respect to the base section of the condensate strip in an assembled state,  the receiving section 31 having a vertical section, a horizontal section connected to the upper end portion of the vertical section, a curved section connected to the upper end portion of the vertical section, a horizontal section having a right end connected to the left end of the curved section, a ramp up section having an inclined surface with a negative slope connected to the left end of the horizontal section, a second vertical section connected to the top end of the ramp up section, a second 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Bang (US 7,703,451).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 11, where the condensate strip is configured to enable a shift from a disassembly state, in which the condensate strip is removable from the interfaces, to an assembly state, in which the condensate strip is spring pretensioned between the inner pane and the interfaces. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 21, the condensate strip being arranged between the door profiles and along a lower edge of the door and configured to divert liquid condensed on the inner pane, each of the door profile including an interface configured to detachably connect the condensate strip to the door profiles. 


Examiner’s Comment
 	(1) The closest prior art was Bang. The prior art show that the two door profiles 220, 260 and a condensate strip or door frame 240 coupled to the door profiles 220 and 260. However, Bang does not show the condensate strip is spring pretensioned between the inner pane and the interfaces; condensate strip extends across an entire width of the door; the interfaces have each a receiving section for receiving an intermediate pane of the door.
 	(2) Wurdinger (DE 102004020181 A1) provided in the Incoming Written Opinion of the ISA filed on 01/25/2019 is silent regarding an inner pane fastened to the door profiles (Instant Claim 1).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761